Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, without traverse, of Group I, claims 5-10, 13 and 14 in the reply filed on April 25th, 2022 is acknowledged. Non-elected invention of Group II, claims 11-12 have been withdrawn from consideration.  Claims 1-4 have been cancelled. Claims 5-14 are pending.
Action on merits of Group I, claims 5-10 and 13-14 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 28th, 2020 has been considered by the examiner.

Drawings
The drawings filed on 09/28/2020 are acceptable.


Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 5-10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura (JP 2017/116904, hereinafter as Kimu ‘904).
Regarding Claim 5, Kimu ‘904 teaches a display device comprising: 
a resin substrate (Fig. 17, (102); [0014]); 
a TFT layer (134; [0020]) provided on the resin substrate; and 
a light-emitting element (136; [0020]) provided on the TFT layer and included in a display region, wherein: the TFT layer includes a plurality of inorganic insulating films (140; [0031]) provided on the resin substrate, a plurality of semiconductor layers (142a; [0024]) provided between inorganic insulating films of the plurality of inorganic insulating films, each of the plurality of semiconductor layers included in a TFT, a plurality of first wiring lines (192; [0078]) provided between inorganic insulating films of the plurality of inorganic insulating films and extending parallel to each other in the display region, a plurality of second wiring lines (Fig. , (120); [0024] and [0072]) provided between inorganic insulating films of the plurality of inorganic insulating films located closer to the light-emitting element than the plurality of first wiring lines and extending parallel to each other in a direction intersecting the plurality of first wiring lines in the display region, and a flattening film (158; [0034]) provided closer to the light-emitting element than the plurality of second wiring lines; in the display region, an etching stopper layer (192; [0078]) is provided between inorganic insulating films (152; [0034]) of the plurality of inorganic insulating films; an opening (188; [0078]) is formed in inorganic insulating films located closer to the light-emitting element than the etching stopper layer, the opening extending through the inorganic insulating films and exposing an upper surface of the etching stopper layer; the flattening film is provided in the opening such that the opening is filled with the flattening film (158); the opening is formed to overlap a first wiring line of the plurality of first wiring lines; Page 2 of 7Response to Restriction/Election Requirement dated March 10, 2022Appl. No.: 17/042,883Attorney Docket No.: US82527the etching stopper layer (192) includes the first wiring line; a metal layer (194) formed of the same material as a material of the plurality of second wiring lines in the same layer as a layer of the plurality of second wiring lines is provided in an island shape between the opening and the flattening film and covers the etching stopper layer exposed from the opening and a peripheral end portion of the opening; and the first wiring line and the metal layer are electrically connected to each other through the opening.  
Furthermore, it has been held to be within the general skill of a worker in the art to select a metal layer formed of the same material as a material of the plurality of second wiring lines in the same layer as a layer of the plurality of second wiring on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 6, Kimu ‘904 teaches a display device comprising: 
a resin substrate (Fig. 17, (102); [0014]); 
a TFT layer (134; [0020]) provided on the resin substrate; and 
a light-emitting element (136; [0020]) provided on the TFT layer and included in a display region, wherein: the TFT layer includes a plurality of inorganic insulating films (140; [0031]) provided on the resin substrate, a plurality of semiconductor layers (142a; [0024]) provided between inorganic insulating films of the plurality of inorganic insulating films, each of the plurality of semiconductor layers included in a TFT, a plurality of first wiring lines (192; [0078]) provided between inorganic insulating films of the plurality of inorganic insulating films and extending parallel to each other in the display region, a plurality of second wiring lines ( (154); [0083]) provided between inorganic insulating films of the plurality of inorganic insulating films located closer to the light-emitting element than the plurality of first wiring lines and extending parallel to each other in a direction intersecting the plurality of first wiring lines in the display region, and a flattening film (158; [0034]) provided closer to the light-emitting element than the plurality of second wiring lines; in the display region, an etching stopper layer (192; [0078]) is provided between inorganic insulating films (152; [0034]) of the plurality of inorganic insulating films; an opening (166a; [0039]) is formed in inorganic insulating films located closer to the light-emitting element than the etching stopper layer, the opening extending through the inorganic insulating films and exposing an upper surface of the etching stopper layer; the flattening film is provided in the opening such that the opening is filled with the flattening film (158); the opening is formed to overlap a second wiring line (154) of the plurality of second wiring lines; the etching stopper layer includes a conductive layer formed of the same material as a material of the plurality of first wiring lines in the same layer as a layer of the plurality of first wiring lines; and the second wiring line (154) and the conductive layer (192) are electrically connected to each other through the opening.  
Furthermore, it has been held to be within the general skill of a worker in the art to select a conductive layer formed of the same material as a material of the plurality of first wiring lines in the same layer as a layer of the plurality of first wiring lines on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

    PNG
    media_image1.png
    266
    538
    media_image1.png
    Greyscale

				Fig. 17 (Kimu ‘904)

Regarding Claim 7, Kimu ‘904 teaches the etching stopper layer (192; [0078]) includes another semiconductor layer (doped semiconductor) formed of the same material as a material of the plurality of semiconductor layers (142a-c) in the same layer as a layer of the plurality of semiconductor layers.  

Regarding Claim 8, Kimu ‘904 teaches another semiconductor layer (192) has electrical conductivity and is provided to overlap the second wiring line (154) of the plurality of second wiring lines, and the second wiring line and the another semiconductor layer are electrically connected to each other through the opening (see Fig. 17).  

	Regarding Claims 9 and 13, Kimu ‘904 teaches a gate line (120; [0027]) and a source line (154; [0037]).
Thus, Kimu ‘904 is shown to teach all the features of the claim with the exception of explicitly the features: “the plurality of first wiring lines are a gate line, and the plurality of second wiring lines are a source line”.  
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first/second wiring lines that can be arranged in any order, thus the plurality of first wiring lines are a gate line, and the plurality of second wiring lines are a source line involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to have the plurality of first wiring lines are a gate line, and the plurality of second wiring lines are a source line in order to improve the performance of the display device.

	Regarding Claims 10 and 14, Kimu ‘904 teaches the light-emitting element is an organic EL element (see para. [0035]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kim et al. (US 2017/0069873 A1)	
Lee et al. (US 2016/0306460 A1)			
Sasaki (US 2016/0233251 A1)
Choi et al. (US 2015/0371573 A1)		
Lee et al. (US 2015/0179724 A1)
	
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829